Exhibit 10.2

THROUGHPUT AGREEMENT
(El Dorado Rail Offloading Facility)


This Throughput Agreement (this “Agreement”) is dated as of March 31, 2015 (the
“Effective Date”) by and among Lion Oil Trading & Transportation, LLC, a Texas
limited liability company (“LOTT”), Lion Oil Company, an Arkansas corporation
(“Lion”) (solely for purposes of Sections 7 and 16) and Delek Logistics
Operating, LLC, a Delaware liability company (“Logistics”). Each of LOTT and
Logistics are individually referred to herein as a “Party” and collectively as
the “Parties.”
RECITALS:
WHEREAS, Logistics is the owner of the rail offloading facility, including two
crude oil offloading racks at the Refinery, which racks are designed to receive
up to 25,000 bpd of Light Crude or 12,000 bpd of Heavy Crude delivered by rail
to the Refinery (together with all pumps, piping and other ancillary equipment
owned by Logistics necessary to allow for the direct offloading of Crude Oil,
and certain other related assets and properties (but not including the tracks
related thereto) (the “Rail Offloading Facility”); and
WHEREAS, LOTT, Lion and Logistics desire to record the terms and conditions upon
which Logistics shall use the Rail Offloading Facility to provide LOTT services
at the Rail Offloading Facility.
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties do hereby agree as follows:
Section 1.Definitions and Interpretation.
(a)    Definitions. Capitalized terms used throughout this Agreement and not
otherwise defined herein shall have the meanings set forth below.
“Additional Services” has the meaning set forth in Section 10(b).
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Actual Heavy Crude Throughput” means the aggregate volume of Heavy Crude
offloaded and throughput at the Rail Offloading Facility during any specified
period.
“Actual Light Crude Throughput” means the aggregate volume of Light Crude
offloaded and throughput at the Rail Offloading Facility during any specified
period.
“Actual Heavy Crude Throughput Capacity” means the aggregate amount of Heavy
Crude offload and throughput capacity available at the Rail Offloading Facility.
“Actual Light Crude Throughput Capacity” means the aggregate amount of Light
Crude offload and throughput capacity available at the Rail Offloading Facility.




--------------------------------------------------------------------------------




“Actual Quarterly Throughput Payment” has the meaning set forth in Section
2(c)(ii).
“Affiliate” means, with respect to а specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (i) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any Person and (iii) the ability to direct the
business and affairs of any Person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, Delek
US and its subsidiaries (other than the General Partner, the Partnership and its
subsidiaries), including LOTT, on the one hand, and the General Partner, the
Partnership and its subsidiaries, including Logistics, on the other hand, shall
not be considered Affiliates of each other.
“API” means the American Petroleum Institute.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision of condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question, including Environmental Law.
“ASTM” means American Society for Testing and Materials.
“barrel” means 42 U.S. gallons, measured at 60° F.
“bpd” means barrels per day.
“Business Day” means any day, other than a Saturday or Sunday, on which banks in
Nashville, Tennessee are open for the general transaction of business.
“Capacity Resolution” has the meaning set forth in Section 9(c).
“Capital Amortization Period” has the meaning set forth in Section 2(g)(iv).
“Capital Expenditure Notice” has the meaning set forth in Section 2(g)(iii).
“Capital Improvement” means (i) any modification, improvement, expansion or
increase in the capacity of the Rail Offloading Facility or any portion thereof,
or (ii) any connection, or new point of receipt or delivery for Materials.
“Claimant” shall have the meaning assigned to such term in Section 17(l).

- 2 -

--------------------------------------------------------------------------------




“Confidential Information” means all information, documents, records and data
that a Party furnishes or otherwise discloses to the other Party (including any
such items furnished prior to the execution of this Agreement), together with
all analyses, compilations, studies, memoranda, notes or other documents,
records or data (in whatever form maintained, whether documentary, computer or
other electronic storage or otherwise) prepared by the receiving Party which
contain or otherwise reflect or are generated from such information, documents,
records and data; provided, however, that the term “Confidential Information”
does not include any information that (i) at the time of disclosure or
thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (ii) is developed by
the receiving Party without reliance on any Confidential Information or (iii) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.
“Contract Quarter” means a three-month period that commences on January 1, April
1, July 1 or October 1 and ends on the last day of March, June, September or
December, respectively, except that the initial Contract Quarter shall commence
on the Effective Date and shall end on June 30, 2015.
“Contract Year” means a year that commences on July 1 and ends on the last day
of June in the following year, except that the initial Contract Year shall
commence on the Effective Date and the final Contract Year shall end on the last
day of the Term.
“Costs” means losses, liabilities, charges, damages, deficiencies, assessments,
interests, fines, penalties, costs and expenses.
“Crude Oil” means the naturally occurring hydrocarbon mixtures but not including
recovered or recycled oils or any cracked materials.
“Deficiency Notice” has the meaning set forth in Section 8(а).
“Deficiency Payment” has the meaning set forth in Section 8(a).
“Delek US” means Delek US Holdings, Inc., a Delaware corporation.
“Dispute” means any and all disputes, claims, controversies and other matters in
question between Logistics, on the one hand, and LOTT, on the other hand, under
this Agreement.
“Effective Date” has the meaning set forth in the preamble to this Agreement.
“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air

- 3 -

--------------------------------------------------------------------------------




Act, the Federal Water Pollution Control Act, the Toxic Substances Control Act,
the Oil Pollution Act, the Safe Drinking Water Act, the Hazardous Materials
Transportation Act, and other similar federal, state or local environmental
conservation and protection laws, each as amended from time to time.
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
“Estimated Expansion Capital Expenditure” has the meaning set forth in
Section 2(g)(iii).
“Expansion Capital Expenditure” has the meaning set forth in Section 2(g)(iii).
“First Offer Period” has the meaning set forth in Section 6.
“Force Majeure” means acts of God, acts of the public enemy, wars, blockades,
insurrections, riots, storms, floods, washouts, arrests, the order of any court
or Governmental Authority having jurisdiction while the same is in force and
effect, civil disturbances, explosions, inability to obtain or unavoidable delay
in obtaining material or equipment, inability to obtain Materials because of a
failure of third-party pipelines or rail, and any other causes whether of the
kind herein enumerated or otherwise; provided, that any of the foregoing must
not reasonably be within the control of the Party claiming suspension, delay or
interruption and which through the exercise of due diligence such Party is
unable to prevent or overcome. For the avoidance of doubt, a Party’s inability
to economically perform its obligations or contract with a third party shall not
constitute an event of Force Majeure.
“Force Majeure Notice” has the meaning set forth in Section 4(a).
“Force Majeure Party” has the meaning set forth in Section 4(a).
“Force Majeure Period” has the meaning set forth in Section 4(a).
“General Partner” means the general partner of the Partnership.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Heavy Crude” means Crue Oil with an API gravity of 22 or below.
“Heavy Crude Throughput Fee” has the meaning set forth in Section 2(c)(i).
“Inflation Index” means, at any adjustment date hereunder, the year-over-year
change in the PPI.

- 4 -

--------------------------------------------------------------------------------




“Initial Term” has the meaning set forth in Section 5(a).
“Liabilities” means any Costs of any kind (including reasonable attorneys’ fees
and other fees, court costs and other disbursements), including any Costs
directly or indirectly arising out of or related to any suit, proceeding,
judgment, settlement or judicial or administrative order and any Costs arising
from compliance or non-compliance with Applicable Law.
“Light Crude” means Crude Oil with an API gravity of greater than 22.
“Light Crude Throughput Fee” has the meaning set forth in Section 2(c)(i).
“Lion” means Lion Oil Company, an Arkansas corporation.
“Logistics” has the meaning specified in the preamble to this Agreement.
“Logistics Indemnitees” has the meaning set forth in Section 14(b).
“LOTT” has the meaning specified in the preamble to this Agreement.
“LOTT Indemnitees” has the meaning set forth in Section 14(a).
“Materials” means any Crude Oil and other hydrocarbons.
“Minimum Heavy Crude Throughput Capacity” means an aggregate amount of Heavy
Crude offload and throughput capacity at the Rail Offloading Facility equal to
7,500 bpd.
“Minimum Heavy Crude Throughput Volume” means an aggregate amount of Heavy Crude
equal to 5,000 bpd multiplied by the number of calendar days in the Contract
Quarter.
“Minimum Light Crude Throughput Capacity” means an aggregate amount of offload
and throughput capacity at the Rail Offloading Facility equal to 16,250 bpd.
“Minimum Light Crude Throughput Volume” means an aggregate amount of Light Crude
equal to 5,000 bpd multiplied by the number of calendar days in the Contract
Quarter.
“Minimum Throughput Capacity” means the Minimum Heavy Crude Throughput Capacity
or the Minimum Light Crude Throughput Capacity, as applicable.
“Minimum Throughput Volume” means the Minimum Heavy Crude Throughput Volume and
the Minimum Light Crude Throughput Volume.
“Minimum Quarterly Throughput Payment” has the meaning set forth in
Section 2(c)(ii).
“Month” means a calendar month, except that the initial Month shall commence on
the Effective Date and end on April 30, 2015 and the final Month shall end on
the last day of the Term.
“Monthly Expansion Capital Amount” has the meaning set forth in Section
2(g)(iv).

- 5 -

--------------------------------------------------------------------------------




“Notice Period” has the meaning set forth in Section 12(b).
“Omnibus Agreement” means that certain Third Amended and Restated Omnibus
Agreement dated as of March 31, 2015, among Delek US, on behalf of itself and
the other Delek Entities (as defined therein), Delek Refining, Ltd., Lion, the
Partnership, Paline Pipeline Company, LLC, SALA Gathering Systems, LLC, Magnolia
Pipeline Company, LLC, El Dorado Pipeline Company, LLC, Delek Crude Logistics,
LLC, Delek Marketing-Big Sandy, LLC, Delek Marketing & Supply, LP, DKL
Transportation, LLC, Logistics and the General Partner, as amended, supplemented
or restated from time to time.
“Parties” or “Party” has the meaning set forth in the preamble to this
Agreement.
“Partnership” means Delek Logistics Partners, LP, a Delaware limited
partnership.
“Partnership Change of Control” means any event or change whereby Delek US
ceases to control the General Partner.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or political subdivision thereof or other entity.
“PPI” means the Producer Price Index—Commodities—Finished Goods, as reported by
the U.S. Bureau of Labor Statistics.
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate.
“Purchase Agreement” means the Asset Purchase Agreement (El Dorado Rail
Offloading Facility) dated as of March 31, 2015 between Lion and LOTT, as
sellers, and Logistics, as buyer.
“Rail Offloading Facility” has the meaning specified in the recitals to this
Agreement.
“Receiving Party Personnel” has the meaning set forth in Section 17(m)(iv).
“Refinery” means Lion’s Crude Oil refinery in El Dorado, Arkansas.
“Renewal Term” has the meaning set forth in Section 5(a).
“Required Permits” has the meaning specified in Section 9(f).
“Respondent” shall have the meaning assigned to such term in Section 17(l).
“Restoration” has the meaning set forth in Section 9(b).
“Right of First Refusal” has the meaning set forth in Section 6.
“Special Damages” has the meaning set forth in Section 15.

- 6 -

--------------------------------------------------------------------------------




“Suspension Notice” has the meaning set forth in Section 12(b).
“Term” has the meaning set forth in Section 5(a).
“Termination Notice” has the meaning set forth in Section 4(b).
“Throughput Fees” has the meaning set forth in Section 2(c)(i).
“Transaction Agreements” means, collectively, this Agreement, the Purchase
Agreement, the Omnibus Agreement, the Lease and Access Agreement (El Dorado Rail
Offloading Facility) dated as of March 31, 2015 between LOTT and Logistics and
the Amended and Restated Site Services Agreement (El Dorado Terminal and
Throughput and Rail Offloading Facility) dated as of March 31, 2015 between Lion
and Logistics, each as may be amended, supplemented or restated from time to
time.
(b)    Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of this Agreement. Each Party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transaction that this Agreement contemplates. In construing this
Agreement:
(i)    unless otherwise specified, references to Sections are to Sections of
this Agreement;
(ii)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(iii)    the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;
(iv)    a defined term has its defined meaning throughout this Agreement,
regardless of whether it appears before or after the place where it is defined;
(v)    the term “cost” includes expense and the term “expense” includes cost;
(vi)    the headings and titles herein are for convenience only and shall have
no significance in the interpretation hereof;
(vii)    any reference to a statute, regulation or law shall include any
amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder;
(viii)    currency amounts referenced herein, unless otherwise specified, are in
U.S. Dollars;
(ix)    unless the context otherwise requires, all references to time shall mean
time in Nashville, Tennessee;

- 7 -

--------------------------------------------------------------------------------




(x)    whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified;
(xi)    unless expressly provided otherwise, references herein to “consent” mean
the prior written consent of the Party at issue, not to be unreasonably
withheld, delayed or conditioned;
(xii)    the singular number includes the plural and vice-versa, whenever the
context so requires; and
(xiii)    if a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb).
Section 2.    Agreement to Use Services Relating to Offload and Throughput Fees.
The Parties intend to be strictly bound by the terms set forth in this
Agreement, which sets forth fees to Logistics to be paid by LOTT and requires
Logistics to provide certain railcar offloading and throughput services to LOTT.
(a)    Obligations of Logistics. During the Term and subject to the terms and
conditions of this Agreement, Logistics agrees to: (i) own or lease and operate
and maintain in accordance with Section 9 all assets necessary to handle the
Materials from LOTT; (ii) provide the services required under this Agreement;
and (iii) perform all operations relating to the Rail Offloading Facility that
it is required to perform under the Transaction Agreements.
(b)    Minimum Throughput Obligations. During each Contract Quarter during the
Term and subject to the terms and conditions of this Agreement, LOTT agrees
that, commencing on the Effective Date, LOTT shall tender for offload and
throughput an amount of Crude Oil sufficient to generate the Minimum Quarterly
Throughput Payment at the Rail Offloading Facility. Allocation of capacity for
Materials of different types at the Rail Offloading Facility to offload and
throughput shall be in accordance with practices as of the Effective Date, or as
otherwise may be agreed between the Parties from time to time.
(c)    Throughput Fees at the Rail Offloading Facility.
(i)    The throughput fee initially applicable to throughput of Light Crude at
the Rail Offloading Facility shall be $1.00 per barrel (the “Light Crude
Throughput Fee”) and the throughput fee initially applicable to throughput of
Heavy Crude at the Rail Offloading Facility shall be $2.25 per barrel (the
“Heavy Crude Throughput Fee” and, together with the Light Crude Throughput Fee,
the “Throughput Fees”).
(ii)    In accordance with Section 2(f), LOTT shall pay Logistics an amount
equal to (A) the Light Crude Throughput Fee multiplied by the Actual Light Crude
Throughput plus (B) the Heavy Crude Throughput Fee multiplied by the Actual
Heavy Crude Throughput (the sum of such Throughput Fees for all Months in a
Contract Quarter, the “Actual Quarterly Throughput Payment”); provided, however,
that the Actual Quarterly

- 8 -

--------------------------------------------------------------------------------




Throughput Payment shall be not less than $1,482,813 initially (prorated for any
partial Contract Quarter) (the “Minimum Quarterly Throughput Payment”), which
amount was calculated based on the basis of assumed throughput equal to (1) the
Minimum Throughput Volume multiplied by (x) the applicable Throughput Fees and
(y) 365 days, divided by (2) four.
(iii)    The Throughput Fees shall be adjusted on July 1 of each Contract Year
commencing on July 1, 2015, by an amount equal to the increase or decrease, if
any, in the Inflation Index; provided, however, that the Throughput Fees shall
not be decreased below the initial Throughput Fees provided in this Section
2(c). If the PPI is no longer published, Logistics and LOTT shall negotiate in
good faith to agree upon a new index that gives comparable protection against
inflation and the same method of adjustment for increases or decreases in the
new index shall be used to calculate increases or decreases in the Throughput
Fees. If LOTT and Logistics are unable to agree upon a new index, the new index
will be determined by arbitration in accordance with Section 17(l) and the same
method of adjustment for increases in the new index shall be used to calculate
increases in the Throughput Fees. After any adjustment to the Throughput Fees
pursuant to this Section 2(c)(iii), the Minimum Quarterly Throughput Payment
shall be recalculated as provided in Section 2(c)(ii) on such redetermination
dates based on such adjusted Throughput Fees.
(iv)    During the Term of this Agreement, if new laws or regulations are
enacted that require Logistics to make substantial and unanticipated capital
expenditures with respect to the Rail Offloading Facility, the Parties will
renegotiate the Throughput Fees and the Minimum Throughput Volume in good faith
in order to compensate Logistics on account of such incremental capital costs.
If there is an increase in the Throughput Fees and/or the Minimum Throughput
Volume, whether through negotiations or arbitration described below, the Minimum
Throughput Payment shall be recalculated as provided in Section 2(c)(ii) based
on such adjusted figures. The Parties shall use their commercially reasonable
efforts to mitigate the impact of, and comply with, such new laws or
regulations. If LOTT and Logistics are unable to agree upon a renegotiated
Throughput Fees, the renegotiated Throughput Fees and the Minimum Throughput
Volume will be determined by arbitration in accordance with Section 17(l).
(d)    Operating and Capital Expenses. During the Term and subject to the terms
and conditions of this Agreement, including Section 2(g), Logistics will bear
100% of all operating and capital expenses incurred in its operation of the Rail
Offloading Facility.
(e)    Taxes. LOTT will pay all taxes, import duties, license fees and other
charges by any Governmental Authority levied on or with respect to the Materials
delivered by LOTT to the Rail Offloading Facility, including, but not limited
to, any state gross receipts and compensating (use) taxes; provided, however,
that LOTT shall not be liable hereunder for taxes (including ad valorem taxes)
assessed against Logistics based on Logistics’ income or ownership of the Rail
Offloading Facility. Should any Party be required to pay or collect any taxes,
duties, charges and or assessments pursuant to any federal, state, county or
municipal law or authority now in effect or hereafter to

- 9 -

--------------------------------------------------------------------------------




become effective which are payable by the other Party pursuant to this
Section 2(e), the proper Party shall promptly reimburse the other Party
therefor.
(f)    Invoicing and Timing of Payments. Logistics shall invoice LOTT monthly
for Throughput Fees (or quarterly with respect to any shortfalls in the Minimum
Quarterly Throughput Payment for that Contract Quarter). LOTT will make payments
to Logistics on a monthly or quarterly basis, as applicable, during the Term
with respect to services rendered by Logistics under this Agreement in the prior
Month or Contract Quarter, as applicable, upon the later of (i) 10 days after
its receipt of such invoice and (ii) 30 days following the end of the Month or
Contract Quarter, as applicable, during which the invoiced services were
performed. Any past due payments owed by LOTT to Logistics shall accrue
interest, payable on demand, at the Prime Rate from the due date of the payment
through the actual date of payment. Payment of any Throughput Fees pursuant to
this Section 2 shall be made by wire transfer of immediately available funds to
an account designated in writing by Logistics. If any such fee shall be due and
payable on a day that is not a Business Day, such payment shall be due and
payable on the next succeeding Business Day.
(g)    Capital Improvements. During the term of this Agreement, LOTT shall be
entitled to designate Capital Improvements to be made to the Rail Offloading
Facility. The following provisions shall set forth the procedures pursuant to
which Capital Improvements designated by LOTT may be constructed:
(i)    For any Capital Improvement designated by LOTT, LOTT shall submit a
written proposal, including all specifications then available to it, for the
proposed Capital Improvement to the Rail Offloading Facility, as the case may
be.
(ii)    Logistics will review such proposal to determine, in its sole
discretion, whether it will consent to proceed with the proposed Capital
Improvement.
(iii)    Should Logistics determine to proceed and construct or cause to be
constructed the approved Capital Improvement, Logistics will obtain bids from
two or more general contractors reasonably acceptable to LOTT for the
construction of the Capital Improvement. Based upon the bids, Logistics will
notify LOTT of Logistics’ estimate of the total cost necessary to construct such
Capital Improvement (the “Capital Expenditure Notice”) (which amount shall
include the costs of capital and any other costs necessary to place such Capital
Improvement in service) (“Estimated Expansion Capital Expenditure”). Within 30
days of the Capital Expenditure Notice, LOTT will notify Logistics whether or
not LOTT agrees to such Estimated Expansion Capital Expenditure. In the event
LOTT does not agree with such Estimated Expansion Capital Expenditure, the
Parties shall work together in good faith to reach agreement on the Estimated
Expansion Capital Expenditure (the agreed amount is referred to as the
“Expansion Capital Expenditure”); provided that, in the event the Parties do not
reach such agreement within 60 days of the Capital Expenditure Notice, LOTT
shall be entitled to proceed with the construction of the Capital Improvement in
accordance with Section 2(g)(v).
(iv)    Prior to beginning any construction on the Capital Improvement, (1)
Logistics shall have received all necessary regulatory approvals, (2) Logistics
and LOTT shall have

- 10 -

--------------------------------------------------------------------------------




agreed on (A) an additional monthly payment amount to be paid by LOTT to
Logistics (the “Monthly Expansion Capital Amount”) which amount (x) shall be
payable over a mutually agreed upon term not to exceed the then remaining
balance of the Initial Term (or the then current Renewal Term) plus any Renewal
Term to which LOTT is then committed or shall then commit (the “Capital
Amortization Period”), and (y) shall be sufficient to provide Logistics the
equivalent of a rate of return equal to the Prime Rate plus an additional rate
of return to be agreed to by the Parties over the Capital Amortization Period on
the Expansion Capital Expenditure after taking into account the increased cash
flows to Logistics reasonably anticipated to be received by Logistics from LOTT
(or from a third party pursuant to a direct contractual commitment to Logistics)
in connection with such Capital Improvement, or (B) another adjustment to the
Throughput Fees, as applicable, as the Parties may agree and (3) the Parties
shall have agreed on any adjustment to the Minimum Quarterly Throughput Payment
or the Minimum Throughput Capacity, as the case may be. The Monthly Expansion
Capital Amount, if applicable, shall be billed and paid monthly following the
commencement of operations of the Capital Improvement and LOTT’s obligation to
pay the Monthly Expansion Capital Amount shall survive the termination of this
Agreement (other than a termination in connection with a breach of this
Agreement by Logistics or a Force Majeure event affecting the ability of
Logistics to provide services under this Agreement). In connection with the
construction of any Capital Improvement pursuant to this Section 2(g)(iv), LOTT
shall be entitled to participate in all stages of planning, scheduling,
implementing, and oversight of the construction. LOTT shall also be entitled to
audit all expenditures incurred in connection with the Capital Improvement in
accordance with Section 17(n). The Parties agree that any Capital Improvement
constructed by Logistics pursuant to this Section 2(g)(iv) shall be treated as
the separate property of Logistics.
(v)    If for any reason the Capital Improvement shall not be constructed
pursuant to Section 2(g)(iv) above, and such Capital Improvement is in
accordance with applicable required engineering and regulatory standards, and
the Parties agree that the Capital Improvement would not reasonably be expected
to have a material adverse impact on the operations or efficiency of the Rail
Offloading Facility, taken as a whole, or result in any material additional
unreimbursed costs to Logistics, then LOTT may proceed with the construction and
financing of the Capital Improvement and, upon completion of construction, LOTT
shall be the owner and operator of such Capital Improvement; provided, however,
that, until a lease, right-of-way or other agreement contemplated by Section
6.6(b) of the Purchase Agreement has been obtained, Logistics shall determine in
its sole discretion whether any construction by Lion on the South Rack Parcel or
the North Rack Parcel (each as defined in the Purchase Agreement) would not
reasonably be expected to have a material adverse impact on the operations or
efficiency of the Rail Offloading Facility, taken as a whole, or result in any
material additional unreimbursed costs to Logistics. The Parties agree that any
Capital Improvement constructed by LOTT pursuant to this Section 2(g)(v) shall
be treated as the separate property of LOTT. Logistics shall reasonably
cooperate with LOTT in ensuring that the Capital Improvement shall operate as
intended, including by operating and maintaining all necessary connections to
the Rail Offloading Facility, subject to LOTT’s reimbursing Logistics on a
monthly basis for any incremental

- 11 -

--------------------------------------------------------------------------------




expenses arising from operating or maintaining such connections as determined by
Logistics in good faith. LOTT shall defend, indemnify and hold harmless the
Logistics Indemnitees from and against any Liabilities resulting from the
construction, ownership and operation by LOTT of any Capital Improvement
constructed by LOTT pursuant to this Section 2(g)(v).
(vi)    Upon completion of the construction of such Capital Improvement,
Logistics or LOTT, as applicable, will own such Capital Improvement, and will
operate and maintain such Capital Improvement in accordance with Applicable Law
and recognized industry standards.
(h)    Notification of Utilization. Upon request by Logistics, LOTT will provide
to Logistics written notification of LOTT’s reasonable good faith estimate of
its anticipated future utilization of the Rail Offloading Facility.
(i)    Scheduling and Accepting Deliveries.
(i)    Logistics will schedule movements and accept deliveries of Materials in a
manner that permits LOTT to utilize the Rail Offloading Facility in
substantially the same manner as it did prior to the Effective Date.
(ii)    All deliveries hereunder shall be made in accordance with the scheduling
procedures and processes mutually agreed upon by the Parties.
(iii)    Both Parties shall abide by all Applicable Laws and ordinances and all
rules and regulations which are promulgated by the Parties or the railroad or
posted at the Rail Offloading Facility, with respect to the use of such
facilities as herein provided. It is understood and agreed by LOTT that these
rules and regulations may be changed, amended or modified by Logistics at any
time. All changes, amendments and modifications shall become binding upon LOTT
10 days following receipt by LOTT of a copy thereof.
(j)    Business Interruption Insurance. LOTT or its Affiliates shall maintain
commercially reasonable business interruption insurance for the benefit of the
Refinery.
(k)    Insurance (Other than Business Interruption Insurance). During the Term
of this Agreement, each of Logistics and LOTT shall at all times carry and
maintain, or cause to be carried and maintained, with reputable insurance
companies reasonably acceptable to the other Party, commercially reasonable
insurance coverages and limits.
(l)    Documentation. Logistics shall furnish LOTT with the following reports
covering services hereunder involving LOTT’s Materials:
(i)    Within 10 Business Days following the end of the Month, a statement
showing, by Material: (A) LOTT’s monthly aggregate deliveries into the Rail
Offloading Facility; and (B) calculation of all LOTT’s Throughput Fees under
this Agreement.

- 12 -

--------------------------------------------------------------------------------




(ii)    A copy of any meter calibration report, to be available for inspection
upon reasonable request by LOTT following any calibration.
(m)    Product Quantity Measurement. All quantities of Materials received at the
Rail Offloading Facility via railcar shall be calculated based on the weight of
such Materials as indicated on the applicable railcar bill of lading and the
actual API gravity of such Materials in net barrels using the applicable API and
ASTM or equivalent standards. Logistics shall, in its reasonable discretion,
reconcile such calculation with the quantity indicated by custody transfer meter
to the extent a material discrepancy exists between such calculation and the
quantity indicated by custody transfer meter. All quantities shall be adjusted
to net gallons at 60° F in accordance with ASTM D-1250 Petroleum Measurement
Tables, or the latest revisions thereof. If at any time that such bills of
lading are not available, quantities of Materials received at the Rail
Offloading Facility shall be measured by custody transfer metering in net
barrels using the applicable API and ASTM or equivalent standards. LOTT shall
provide Logistics with all reasonable documentation with respect to the volumes
offloaded and throughput at the Rail Offloading Facility, including but not
limited to, inspection reports, meter tickets or other similar documentation
within three Business Days of completion of train discharge.
(n)    Demurrage. Logistics will not pay demurrage, except (i) if such demurrage
is the result of Logistics’ gross negligence or willful misconduct, or (ii) to
the extent caused by Logistics’ contractors, subcontractors or agents, and then
only up to the amounts Logistics is able to recover from its contractors,
subcontractor and/or agents.
Section 3.    Custody, Title and Risk of Loss.
(a)    Logistics shall have no obligation to measure volume gains and losses and
shall have no liability whatsoever for normal course volumetric losses that may
result from the offloading and throughput of the Materials at the Rail
Offloading Facility, except if such volumetric losses are caused by the gross
negligence or willful misconduct of Logistics. Subject to the preceding
sentence, LOTT will bear any volumetric gains and losses that may result from
the offloading and throughput of the Materials at the Rail Offloading Facility.
(b)    Except as provided in Section 3(a), title and the risk of loss or damage
to the Materials shall remain at all times with LOTT, subject to any lien in
favor of Logistics under Applicable Laws. Logistics will have custody of
Materials from (i) the time a railcar containing Materials enters the Rail
Offloading Facility and third-party locomotive crew has disembarked from, and
Logistics’ or a Logistics contractor’s locomotive crew has embarked onto, the
locomotive used to transfer railcars to the Rail Offloading Facility, until (ii)
the offloaded Materials pass through the first pipeline flange connecting the
delivery line to the Refinery.
(c)    To the extent railcars are damaged and require immediate and/or major
repair, and cannot be safely offloaded at the Rail Offloading Facility, such
railcars will be moved to the bad order track at LOTT’s sole risk and expense.
Logistics will notify LOTT in writing as soon as reasonably practical that
damaged railcars have been moved to the bad order track. Once on the bad order
track, Logistics will use commercially reasonable efforts to offload and repair
or remove such damaged railcars at LOTT’s sole risk and expense. Measurements,
title, custody, Materials

- 13 -

--------------------------------------------------------------------------------




quality and other data associated with the bad order railcars will be
coordinated between Logistics and LOTT on a case-by-case basis. If LOTT does not
use commercially reasonable efforts to promptly offload and repair or remove
damaged railcars on the bad order track, then 30 days after notification has
been provided to LOTT, Logistics may (i) remove such railcars from the Rail
Offloading Facility to an alternate site at LOTT’s sole cost and expense, and
(ii) assess LOTT a fee for any railcars remaining on the bad order track. If, at
any time the number of materially damaged railcars at the Rail Offloading
Facility should exceed the capacity of the bad order track, Logistics shall
promptly notify LOTT, and if LOTT does not immediately make suitable
arrangements to have sufficient damaged railcars repaired or removed from the
Rail Offloading Facility, then Logistics may remove such railcars from the Rail
Offloading Facility to an alternate site at LOTT’s sole cost and expense.
(d)    To the extent railcars are damaged during the offloading of the
Materials, LOTT shall not be responsible for any damage to such railcars caused
by an act or omission of Logistics and its Affiliates, or any of its respective
employees, representatives, agents or contractors, except to the extent that
such damage to or loss of property was caused by the negligence, gross
negligence or willful misconduct of LOTT.
Section 4.    Force Majeure.
(a)    In the event that either Party is rendered unable, wholly or in part, by
a Force Majeure event to perform its obligations under this Agreement, then upon
the delivery by such Party (the “Force Majeure Party”) of written notice (a
“Force Majeure Notice”) and full particulars of the Force Majeure event as
promptly as practicable after the occurrence of the Force Majeure event relied
on, the obligations of the Parties, to the extent they are affected by the Force
Majeure event, shall be suspended for the duration of any inability so caused;
provided, that the obligations of Logistics hereunder may be suspended for a
Force Majeure event only to the extent the Force Majeure event specifically
applies to the Rail Offloading Facility or the delivery pipeline from the Rail
Offloading Facility to the applicable Crude Oil storage tank. Notwithstanding
the foregoing, if LOTT is the Force Majeure Party, (i) prior to the third
anniversary of the Effective Date, LOTT shall be required to continue to make
payments for the Throughput Fees for volumes actually offloaded under this
Agreement, which shall not be less than the Minimum Quarterly Throughput Payment
and (ii) from and after the third anniversary of the Effective Date, LOTT shall
be required to continue to make payments for the Throughput Fees for volumes
actually delivered under this Agreement (and shall not be required to make any
Minimum Quarterly Throughput Payment). If Logistics is the Force Majeure Party,
the Minimum Quarterly Throughput Payment shall be subject to adjustment pursuant
to Section 9(b). The Force Majeure Party shall identify in such Force Majeure
Notice the approximate length of time that it believes in good faith such Force
Majeure event shall continue (the “Force Majeure Period”). LOTT shall be
required to pay any amounts accrued and due under this Agreement at the time of
the Force Majeure event. The cause of the Force Majeure event shall so far as
possible be remedied with all reasonable dispatch. Prior to the third
anniversary of the Effective Date, any suspension of the obligations of the
Parties under this Section 4(a) as a result of a Force Majeure event that
adversely affects Logistics’ ability to perform the services it is required to
perform under this Agreement shall extend the Term for the same period of time
as such

- 14 -

--------------------------------------------------------------------------------




Force Majeure event continues (up to a maximum of one year) unless this
Agreement is terminated under Section 4(b).
(b)    If the Force Majeure Party advises in any Force Majeure Notice that it
reasonably believes in good faith that the Force Majeure Period shall continue
for more than 12 consecutive months beyond the third anniversary of the
Effective Date, then at any time after the delivery of such Force Majeure
Notice, either Party may deliver to the other Party a notice of termination (a
“Termination Notice”), which Termination Notice shall become effective not
earlier than 12 months after the later to occur of (i) the delivery of the
Termination Notice and (ii) the third anniversary of the Effective Date;
provided, however, that such Termination Notice shall be deemed cancelled and of
no effect if the Force Majeure Period ends before the Termination Notice becomes
effective; provided, further, that if the Termination Notice relates to a Force
Majeure event that affects only a portion of the Rail Offloading Facility, then
if and when such Termination Notice becomes effective, the termination effected
thereby shall apply only to the obligations hereunder with respect to such
portion of Rail Offloading Facility and the Parties shall amend this Agreement
as appropriate to reflect such partial termination. Upon the cancellation of any
Termination Notice, the Parties’ respective obligations hereunder shall resume
as soon as reasonably practicable thereafter, and the Term shall be extended by
the same period of time as is required for the Parties to resume such
obligations. After the third anniversary of the Effective Date and following
delivery of a Termination Notice, Logistics may terminate this Agreement, to the
extent affected by the Force Majeure event, upon 60 days prior written notice to
LOTT in order to enter into an agreement to provide any third party the services
provided to LOTT under this Agreement; provided, however, that Logistics shall
not have the right to terminate this Agreement for so long as LOTT continues to
make the Minimum Quarterly Throughput Payments.
Section 5.    Effectiveness and Term.
(a)    The initial term of this Agreement (the “Initial Term”) shall commence on
the Effective Date and shall continue until the ninth anniversary of the
Effective Date. Thereafter, LOTT shall have a unilateral option to extend this
Agreement for two additional three-year periods on the same terms and conditions
set forth herein (each, a “Renewal Term”). The Initial Term and the Renewal
Terms are sometimes referred to collectively herein as the “Term.” In order to
exercise its option to extend this Agreement for a Renewal Term, LOTT shall
notify Logistics in writing not less than 12 months prior to the expiration of
the Initial Term or any Renewal Term, as applicable.
(b)    The Parties may terminate this Agreement prior to the end of the Term
(but are under no obligation to do so) (i) as they may mutually agree in
writing, (ii) pursuant to a Termination Notice under Section 4(b) or (iii)
pursuant to a Suspension Notice under Section 12(b).
(c)    Upon expiration or termination of this Agreement, LOTT shall be
responsible for removing any remaining Materials of LOTT from the Rail
Offloading Facility.
(d)    LOTT shall, upon expiration or termination of this Agreement, promptly
remove any and all of its owned equipment, if any, and restore the Rail
Offloading Facility to its condition prior to the installation of such
equipment.

- 15 -

--------------------------------------------------------------------------------




Section 6.    Right to Enter into a New Agreement.
In the event that LOTT fails to exercise its option to extend this Agreement for
any Renewal Term, Logistics shall have the right to negotiate to enter into one
or more new offload and throughput agreements with respect to the Rail
Offloading Facility with one or more third parties to begin after the date of
termination. In such circumstances, Logistics shall give LOTT 45 days’ prior
written notice of any proposed new offload and throughput agreement with a third
party, including (i) the material terms and conditions thereof (including fee
schedules and duration) and (ii) a 45-day period (beginning on LOTT’s receipt of
such written notice) (the “First Offer Period”) in which LOTT may enter into a
new offload and throughput agreement with Logistics (the “Right of First
Refusal”). If LOTT makes an offer on commercial terms that are no less
favorable, taken as a whole, than the proposed third-party offer with respect to
such offload and throughput agreement during the First Offer Period, then
Logistics shall be obligated to enter into a offload and throughput agreement
with LOTT on the terms set forth in its proposed offer. If LOTT does not
exercise its Right of First Refusal in the matter set forth above, Logistics may
proceed with the negotiation of and entry into the third-party agreement.
Section 7.    Notices.
All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given upon confirmation of actual
delivery thereof: (a) by transmission by facsimile or hand delivery; (b) mailed
via the official governmental mail system, sent first class, postage pre-paid,
via certified or registered mail, with a return receipt requested; (c) mailed by
an internationally recognized overnight express mail service such as FedEx, UPS,
or DHL Worldwide; or (d) by e-mail. All notices will be addressed to the Parties
at the respective addresses as follows:
if to LOTT:
Lion Oil Trading & Transportation, LLC
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271
with a copy, which shall not constitute notice, to:
Lion Oil Trading & Transportation, LLC
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: President
Telecopy No: (615) 435-1271

- 16 -

--------------------------------------------------------------------------------




if to Lion:
Lion Oil Company
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271
with a copy, which shall not constitute notice, to:
Lion Oil Company
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: President
Telecopy No: (615) 435-1271
if to Logistics:
Delek Logistics Operating, LLC
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271
with a copy, which shall not constitute notice, to:
Delek Logistics Operating, LLC
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: Chief Executive Officer
Telecopy No: (615) 435-1271
or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
Section 8.    Deficiency Payments.
(a)    As soon as practicable following the end of each Month, Logistics shall
deliver to LOTT a written notice (the “Deficiency Notice”) detailing any failure
of LOTT to meet any of its payment obligations under this Agreement. The
Deficiency Notice shall (i) specify in reasonable detail the nature of any
payment deficiency and (ii) specify the approximate dollar amount that Logistics
believes would have been paid by LOTT to Logistics if LOTT had complied with its

- 17 -

--------------------------------------------------------------------------------




payment obligations under this Agreement (the “Deficiency Payment”). LOTT shall
pay the Deficiency Payment to Logistics 10 days after its receipt of the
Deficiency Notice.
(b)    If LOTT disagrees with the Deficiency Notice, then, promptly following
the payment of any undisputed portion of the Deficiency Payment to Logistics, a
senior officer of LOTT and a senior officer of Logistics shall meet or
communicate by telephone at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary, and shall negotiate in good faith to
attempt to resolve any differences that they may have with respect to matters
specified in the Deficiency Notice. If such differences are not resolved within
30 days following the payment of any Deficiency Payment, LOTT and Logistics
shall, within 45 days following the payment of such Deficiency Payment, submit
any and all matters which remain in dispute and which were properly included in
the Deficiency Notice to arbitration in accordance with Section 17(l). During
the 60-day period following the receipt of the Deficiency Notice, LOTT shall
have the right, in accordance with Section 17(n), to inspect and audit the
working papers of Logistics relating to such Deficiency Payment.
(c)    If it is determined by arbitration in accordance with Section 17(l) that
LOTT was required to make any or all of the disputed portion of the Deficiency
Payment, LOTT shall promptly pay to Logistics such amount, together with
interest thereon from the date provided in the last sentence of Section 8(a) at
the Prime Rate, in immediately available funds.
Section 9.    Condition and Maintenance of Rail Offloading Facility.
(a)    Interruption of Service. Logistics shall use reasonable commercial
efforts to minimize the interruption of service at the Rail Offloading Facility.
Without limiting the generality of the foregoing, Logistics agrees that it will
use reasonable commercial efforts, consistent with good industry standards and
practices, to complete (and to cause any third parties to complete) any
non-emergency maintenance undertaken by Logistics as promptly as reasonably
practicable. Logistics shall inform LOTT at least 60 days in advance (or
promptly, in the case of an unplanned interruption) of any anticipated partial
or complete interruption of service of the Rail Offloading Facility, including
relevant information about the nature, extent, cause and expected duration of
the interruption and the actions Logistics is taking to resume full operations,
provided that Logistics shall not have any liability for any failure to notify,
or delay in notifying, LOTT of any such matters except to the extent LOTT has
been materially damaged by such failure or delay. Logistics shall provide LOTT
with an initial estimate of the period of any non-emergency maintenance and
shall regularly update LOTT as to the progress of such maintenance. If Logistics
determines that the expected completion date for maintenance has or is likely to
change by 30 days or more, it shall promptly notify LOTT of such determination.
(b)    Maintenance and Repair Standards. Subject to interruptions for Force
Majeure events pursuant to Section 4 and for routine repair and maintenance
consistent with industry standards, Logistics shall maintain the Rail Offloading
Facility with sufficient aggregate capacity to offload and throughput a volume
of Materials at least equal to the Minimum Throughput Capacity. Logistics shall
be under no obligation hereunder to maintain the tracks, locomotives or
railcars. Logistics’ obligations may be temporarily suspended during the
occurrence of, and for the entire duration of, a Force Majeure event or
interruptions for routine repair and maintenance consistent

- 18 -

--------------------------------------------------------------------------------




with industry standards that prevent Logistics from providing the Minimum
Throughput Capacity. To the extent LOTT is prevented for 30 or more days in any
Contract Year from delivering volumes for offload and throughput equal to the
full Minimum Throughput Capacity for reasons of Force Majeure or other
interruption of service (but not including interruptions of service due to a
default by Lion or LOTT under this Agreement), in each case to the extent
affecting the facilities or assets of Logistics, then the Minimum Quarterly
Throughput Payment shall be calculated as follows:
[eldoradothroughputformula.jpg]
This reduction to the Minimum Quarterly Throughput Payment occurs regardless of
whether actual throughput prior to the reduction was below the Minimum
Throughput Capacity. At such time as Logistics is capable of offloading and
throughputting volumes equal to the full Minimum Throughput Capacity for an
entire Month, LOTT’s obligation to make the full Minimum Quarterly Throughput
Payment shall be restored. If for any reason, including, without limitation, a
Force Majeure event, the throughput of the Rail Offloading Facility should fall
below the Minimum Throughput Capacity, (i) such failure, in and of itself, shall
not be deemed a breach of this Agreement, (ii) subject to Section 5(b), LOTT’s
sole remedy will be for an adjustment to the Minimum Quarterly Throughput
payment and (iii) Logistics shall, with due diligence and dispatch, make repairs
to the Rail Offloading Facility to restore the capacity of the Rail Offloading
Facility to that required for throughput of the Minimum Throughput Capacity
(“Restoration”). Except as provided below in Section 9(c), all of such
Restoration shall be at Logistics’ cost and expense, unless the damage creating
the need for such repairs was caused by the negligence or willful misconduct of
LOTT, its employees, agents or customers.
(c)    Capacity Resolution. In the event of the failure of Logistics to maintain
the Rail Offloading Facility with sufficient capacity to offload and throughput
the Minimum Throughput Capacity, then either Party shall have the right to call
a meeting between executives of both Parties by providing at least two Business
Days’ advance written notice. Any such meeting shall be held at a mutually
agreeable location and attended by executives of both Parties each having
sufficient authority to commit his or her respective Party to a Capacity
Resolution (hereinafter defined). At the meeting, the Parties will negotiate in
good faith with the objective of reaching a joint resolution for the Restoration
which will, among other things, specify steps to be taken by Logistics to fully
accomplish the Restoration and the deadlines by which the Restoration must be
completed (the “Capacity Resolution”). Without limiting the generality of the
foregoing, the Capacity Resolution shall set forth an agreed upon time schedule
for the Restoration activities. Such time schedule shall be reasonable under the
circumstances, consistent with applicable industry standards and shall take into
consideration Logistics’ economic considerations relating to costs of the
repairs and LOTT’s requirements concerning its refining and marketing
operations. Logistics shall use commercially

- 19 -

--------------------------------------------------------------------------------




reasonable efforts to continue to provide offload and throughput of LOTT’s
Materials, to the extent the Rail Offloading Facility has the capability of
doing so, during the period before Restoration is completed. In the event that
LOTT’s economic considerations justify incurring additional costs to complete
the Restoration in a more expedited manner than the time schedule determined in
accordance with the preceding sentence, LOTT may require Logistics to expedite
the Restoration to the extent reasonably possible, subject to LOTT’s payment, in
advance, of the estimated incremental costs to be incurred as a result of the
expedited time schedule. In the event the Parties agree to an expedited
Restoration plan wherein LOTT agrees to fund a portion of the Restoration cost,
then neither Party shall have the right to terminate this Agreement pursuant to
Section 4(b) above so long as such Restoration is completed with due diligence
and dispatch, and LOTT shall pay its portion of the Restoration cost to
Logistics in advance based on a good faith estimate based on reasonable
engineering standards. Upon completion, LOTT shall pay the difference between
the actual portion of Restoration costs to be paid by LOTT pursuant to this
Section 9(c) and the estimated amount paid under the preceding sentence within
30 days after receipt of Logistics’ invoice therefor, or, if appropriate,
Logistics shall pay LOTT the excess of the estimate paid by LOTT over Logistics’
actual costs as previously described within 30 days after completion of the
Restoration.
(d)    Product Quality. LOTT shall not deliver to the Rail Offloading Facility
any Materials which: (i) would in any way be injurious to the Rail Offloading
Facility or the Refinery; (ii) may not be lawfully offloaded or throughput in
such facilities; (iii) would render such facilities unfit for proper storage or
handling of similar Materials; or (iv) would not meet all relevant ASTM
specifications, Applicable Laws and applicable railroad requirements for the
shipment thereof.
(e)    Contamination. Logistics agrees that the Rail Offloading Facility used to
provide services hereunder shall be in a condition generally acceptable within
the industry and capable of handling the Materials without contaminating them.
(f)    Subject to LOTT’s obligations under the other Transaction Agreements,
Logistics shall, at its sole cost and expense, take all (or cause to be taken)
actions reasonably necessary or appropriate to obtain, apply for, maintain,
monitor, renew, and/or modify as appropriate, any license authorization,
certification, filing, recording, permit, waiver, exception, variance,
franchise, order or other approval with or of any Governmental Authority
pertaining or relating to the operation of the Rail Offloading Facility (the
“Required Permits”) as presently operated. Logistics shall not do anything in
connection with the performance of its obligations under this Agreement that
causes a termination or suspension of the Required Permits.
(g)    Subject to the provisions of Sections 9(a), 9(b) and 9(c), Logistics will
maintain and operate the Rail Offloading Facility in good working order and
repair and serviceable condition in accordance with generally accepted industry
standards and in compliance with all Applicable Law. Subject to the other
Transaction Agreements, Logistics shall have sole responsibility for performing
all offload and throughput services under this Agreement. Logistics shall not be
responsible for any damage to railcars or track switching equipment in
performing services hereunder, unless and to the extent such damages are the
result of Logistics’ gross negligence or willful misconduct.
(h)    Additional Documentation. Logistics agrees that it shall provide LOTT:

- 20 -

--------------------------------------------------------------------------------




(i)    With a true and complete copy of the policies and procedures that
Logistics maintains, as from time to time in effect, with respect to the
periodic inspection and cleaning of tanks and pipelines; and
(ii)    On an annual basis, and at such other times as reasonably requested by
LOTT, evidence in customary form of Logistics’ adherence to the policies and
procedures referred to in clause (i) above.
Section 10.    Offload, Throughput and Handling Services
(a)    Logistics agrees to keep the Rail Offloading Facility open for receipt of
LOTT’s Materials at such times as the Parties agree from time to time.
(b)    From time to time during the Term, Logistics shall perform such
additional offload, throughput, handling and measuring services agreed by the
Parties from time to time (collectively, “Additional Services”). If any
Additional Services are requested by LOTT, then the Parties shall negotiate in
good faith to determine whether such Additional Services shall be provided and
the appropriate rates to be charged for such Additional Services.
(c)    LOTT may, in its discretion, provide written instructions relating to
specific Additional Services it is requesting or provide standing written
instructions relating to ongoing Additional Services. LOTT may, at any time on
reasonable prior notice, revoke or modify any instruction it has previously
given, whether such previous instructions relate to a specific Additional
Service or are instructions relating to an ongoing Additional Service or
Services. Logistics shall not be required to perform any requested Additional
Services that Logistics reasonably believes violate Applicable Law or will
materially adversely interfere with, or be detrimental to, the operation of the
Rail Offloading Facility or Refinery.
Section 11.     [Reserved]
Section 12.    Suspension of Refinery Operations
(a)    LOTT shall inform Logistics at least 60 days in advance (or promptly, in
the case of an unplanned interruption) of any anticipated partial or complete
interruption of operations of the Refinery, including relevant information about
the nature, extent, cause and expected duration of the interruption and the
actions Lion is taking to resume full operations, provided that Lion shall not
have any liability for any failure to notify, or delay in notifying, Logistics
of any such matters except to the extent Logistics has been materially damaged
by such failure or delay.
(b)    From and after the second anniversary of the Effective Date, in the event
that Lion decides to permanently or indefinitely suspend refining operations at
the Refinery for a period that shall continue for at least 12 consecutive
months, LOTT may provide written notice to Logistics of LOTT’s intent to
terminate this Agreement (the “Suspension Notice”). Such Suspension Notice shall
be sent at any time (but not prior to the second anniversary of the Effective
Date) after LOTT has notified Logistics of such suspension and, upon the
expiration of the period of 12 months (which may run concurrently with the
12-month period described in the immediately preceding sentence)

- 21 -

--------------------------------------------------------------------------------




following the date such notice is sent (the “Notice Period”), this Agreement
shall terminate. If LOTT notifies Logistics, more than two months prior to the
expiration of the Notice Period, of Lion’s intent to resume operations at the
Refinery, then the Suspension Notice shall be deemed revoked and this Agreement
shall continue in full force and effect as if such Suspension Notice had never
been delivered. Subject to Section 4(a) and Section 12(c), during the Notice
Period, LOTT shall remain liable for Deficiency Payments. During the Notice
Period, Logistics may terminate this Agreement upon 60 days’ prior written
notice to LOTT in order to enter into an agreement to provide any third party
the services provided to LOTT under this Agreement; provided, however, that
Logistics shall not have the right to terminate this Agreement for so long as
Lion continues to make Deficiency Payments.
(c)    If refining operations at the Refinery are suspended for any reason
(including refinery turnaround operations and other scheduled maintenance), then
LOTT shall remain liable for Deficiency Payments under this Agreement for the
duration of the suspension, unless and until this Agreement is terminated as
provided above. LOTT shall provide at least 30 days’ prior written notice of any
suspension of operations at the Refinery due to a planned turnaround or
scheduled maintenance, provided that LOTT shall not have any liability for any
failure to notify, or delay in notifying, Logistics of any such suspension
except to the extent Logistics has been materially damaged by such failure or
delay.
Section 13.    Regulatory Matters
(a)    The Parties are entering into this Agreement in reliance upon and shall
comply in all material respects with all Applicable Law which directly or
indirectly affects the services provided hereunder. Each Party shall be
responsible for compliance with all Applicable Law associated with such Party’s
respective performance hereunder and the operation of such Party’s facilities.
In the event any action or obligation imposed upon a Party under this Agreement
shall at any time be in conflict with any requirement of Applicable Law, then
this Agreement shall immediately be modified to conform the action or obligation
so adversely affected to the requirements of the Applicable Law, and all other
provisions of this Agreement shall remain effective.
(b)    If during the Term, any new Applicable Law becomes effective or any
existing Applicable Law or its interpretation is materially changed, which
change is not addressed by another provision of this Agreement and which has a
material adverse economic impact upon Logistics, Logistics, acting in good
faith, shall have the option to request renegotiation of the relevant provisions
of this Agreement with respect to future performance. The Parties shall then
meet to negotiate in good faith amendments to this Agreement that will conform
to the new Applicable Law while preserving the Parties’ economic, operational,
commercial and competitive arrangements in accordance with the understandings
set forth herein.
(c)    If during the Term, Logistics is required, under Applicable Law, to file
one or more tariffs with any Governmental Authority, in order to provide
services under this Agreement, LOTT hereby agrees that, if the services to be
provided under such tariff or tariffs is provided in conformance with this
Agreement, including but not limited to the rates provided hereunder, LOTT will
not oppose, or assist any other party in opposing, the filing of such tariff or
tariffs.

- 22 -

--------------------------------------------------------------------------------




Section 14.    Indemnification
(a)    Logistics shall defend, indemnify and hold harmless LOTT, its Affiliates,
and their respective directors, officers, employees, representatives, agents,
contractors, successors and permitted assigns (collectively, the “LOTT
Indemnitees”) from and against any Liabilities directly or indirectly arising
out of (i) any breach by Logistics of any covenant or agreement contained herein
or made in connection herewith or any representation or warranty of Logistics
made herein or in connection herewith proving to be false or misleading, (ii) 
any failure by Logistics, its Affiliates or any of their respective employees,
representatives, agents or contractors to comply with or observe any Applicable
Law, or (iii) injury, disease, or death of any Person or damage to or loss of
any property, fine or penalty, any of which is caused by Logistics, its
Affiliates or any of their respective employees, representatives, agents or
contractors in the exercise of any of the rights granted hereunder or the
handling, storage, transportation or disposal of any Materials hereunder, or the
operation of locomotives, railcars or track switching equipment in connection
herewith, except to the extent that such injury, disease, death, or damage to or
loss of property was caused by the gross negligence or willful misconduct on the
part of the LOTT Indemnitees, their Affiliates or any of their respective
employees, representatives, agents or contractors. Notwithstanding the
foregoing, Logistics’ liability to the LOTT Indemnitees pursuant to this
Section 14(a) shall be net of any insurance proceeds actually received by the
LOTT Indemnitees or any of their respective Affiliates from any third Person
with respect to or on account of the damage or injury which is the subject of
the indemnification claim. LOTT agrees that it shall, and shall cause the other
LOTT Indemnitees to, (x) use all commercially reasonable efforts to pursue the
collection of all insurance proceeds to which any of the LOTT Indemnitees are
entitled with respect to or on account of any such damage or injury, (y) notify
Logistics of all potential claims against any third Person for any such
insurance proceeds, and (z) keep Logistics fully informed of the efforts of the
LOTT Indemnitees in pursuing collection of such insurance proceeds.
(b)    LOTT shall defend, indemnify and hold harmless Logistics, its Affiliates,
and their respective directors, officers, employees, representatives, agents,
contractors, successors and permitted assigns (collectively, the “Logistics
Indemnitees”) from and against any Liabilities directly or indirectly arising
out of (i) any breach by LOTT of any covenant or agreement contained herein or
made in connection herewith or any representation or warranty of LOTT made
herein or in connection herewith proving to be false or misleading, (ii) any
failure by LOTT, its Affiliates or any of their respective employees,
representatives, agents (including, for the avoidance of doubt, railroad
personnel to the extent acting as agents for LOTT and its Affiliates) or
contractors to comply with or observe any Applicable Law, or (iii) injury,
disease, or death of any person or damage to or loss of any property, fine or
penalty, any of which is caused by LOTT, its Affiliates or any of their
respective employees, representatives, agents (including, for the avoidance of
doubt, railroad personnel to the extent acting as agents for LOTT and its
Affiliates) or contractors in the exercise of any of the rights granted
hereunder or the handling, storage, transportation or disposal of any Materials
hereunder, or the operation of locomotives, railcars or track switching
equipment in connection herewith, except to the extent that such injury,
disease, death, or damage to or loss of property was caused by the gross
negligence or willful misconduct on the part of the Logistics Indemnitees, their
Affiliates or any of their respective employees, representatives, agents or
contractors. Notwithstanding the foregoing, LOTT’s liability to the Logistics
Indemnitees pursuant

- 23 -

--------------------------------------------------------------------------------




to this Section 14(b) shall be net of any insurance proceeds actually received
by the Logistics Indemnitees or any of their respective Affiliates from any
third Person with respect to or on account of the damage or injury which is the
subject of the indemnification claim. Logistics agrees that it shall, and shall
cause the other Logistics Indemnitees to, (x) use all commercially reasonable
efforts to pursue the collection of all insurance proceeds to which any of the
Logistics Indemnitees are entitled with respect to or on account of any such
damage or injury, (y) notify LOTT of all potential claims against any third
Person for any such insurance proceeds, and (z) keep LOTT fully informed of the
efforts of the Logistics Indemnitees in pursuing collection of such insurance
proceeds.
(c)    THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE
PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING
ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES
(EXCLUDING, IN THE CASE OF SECTION 14(a)(iii) AND SECTION 14(b)(iii), GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT).
(d)    The Transaction Agreements contain additional indemnity provisions. The
indemnities contained in this Section 14 are in addition to and not in lieu of
the indemnity provisions contained in the Transaction Agreements. Any
indemnification obligation of LOTT to the Logistics Indemnitees on the one hand,
or Logistics to the LOTT Indemnitees on the other hand, pursuant to this Section
14 shall be reduced by an amount equal to any indemnification recovery by such
Indemnitees pursuant to the other Transaction Agreements to the extent that such
other indemnification recovery arises out of the same event or circumstance
giving rise to the indemnification obligation of LOTT or Logistics,
respectively, hereunder.
Section 15.    Limitation on Damages
Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, punitive, special, incidental or exemplary
damages, or for loss of profits or revenues (collectively referred to as
“Special Damages”) incurred by such Party or its affiliated Persons that arise
out of or relate to this Agreement, regardless of whether any such claim arises
under or results from contract, tort, or strict liability; provided that the
foregoing limitation is not intended and shall not affect Special Damages
imposed in favor of unaffiliated Persons that are not Parties to this Agreement.
Section 16.    Guaranty by Lion
Lion hereby unconditionally and irrevocably guarantees to Logistics the due and
punctual payment of all sums payable by LOTT under this Agreement. In the case
of the failure of LOTT to make any such payment as and when due, Lion hereby
agrees to make such payment or cause such payment to be made, promptly upon
written demand by Logistics to Lion, but any delay in providing such notice
shall not under any circumstances reduce the liability of Lion or operate as a
waiver of Logistics’ right to demand payment.

- 24 -

--------------------------------------------------------------------------------




Section 17.    Miscellaneous
(a)    Modification; Waiver. This Agreement may be terminated, amended or
modified only by a written instrument executed by the Parties. Any of the terms
and conditions of this Agreement may be waived in writing at any time by the
Party entitled to the benefits thereof. No waiver of any of the terms and
conditions of this Agreement, or any breach thereof, will be effective unless in
writing signed by a duly authorized individual on behalf of the Party against
which the waiver is sought to be enforced. No waiver of any term or condition or
of any breach of this Agreement will be deemed or will constitute a waiver of
any other term or condition or of any later breach (whether or not similar), nor
will such waiver constitute a continuing waiver unless otherwise expressly
provided.
(b)    Entire Agreement. This Agreement, together with the Transaction
Agreements, constitutes the entire agreement between the Parties pertaining to
the subject matter hereof and supersedes all prior agreements and understandings
of the Parties in connection therewith.
(c)    Successors and Assigns.
(i)    LOTT shall not assign its rights or obligations hereunder without
Logistics’ consent; provided, however, that (1) LOTT may assign this Agreement
without Logistics’ consent in connection with a sale by LOTT of all or
substantially all of the Refinery, including by merger, equity sale, asset sale
or otherwise, so long as the transferee: (A) agrees to assume all of LOTT’s
obligations under this Agreement and (B) is financially and operationally
capable of fulfilling the terms of this Agreement, which determination shall be
made by LOTT in its reasonable judgment; and (2) LOTT shall be permitted to make
a collateral assignment of this Agreement solely to secure financing for Delek
US and its Affiliates.
(ii)    Logistics shall not assign its rights or obligations under this
Agreement without the consent of LOTT; provided, however, that (1) Logistics may
assign this Agreement without such consent in connection with a sale by
Logistics of all or substantially all of the Rail Offloading Facility, including
by merger, equity sale, asset sale or otherwise, so long as the transferee:
(A) agrees to assume all of Logistics’ obligations under this Agreement; (B) is
financially and operationally capable of fulfilling the terms of this Agreement,
which determination shall be made by Logistics in its reasonable judgment; and
(C) is not a competitor of LOTT, as determined by LOTT in good faith; and (2)
Logistics shall be permitted to make a collateral assignment of this Agreement
solely to secure financing for the Partnership and its Affiliates.
(iii)    Any assignment that is not undertaken in accordance with the provisions
set forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required.
(iv)    This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.

- 25 -

--------------------------------------------------------------------------------




(v)    The Parties’ obligations hereunder shall not terminate in connection with
a Partnership Change of Control; provided, however, that in the case of a
Partnership Change of Control, LOTT shall have the option to extend the Term of
this Agreement as provided in Section 5, without regard to the notice periods
provided in the fourth sentence of Section 5(a). Logistics shall provide LOTT
with notice of any Partnership Change of Control at least 60 days prior to the
effective date thereof.
(d)    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
(e)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
(f)    No Inducement. No promise, representation or inducement has been made by
any of the Parties that is not embodied in this Agreement, and none of the
Parties shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
(g)    Time of the Essence. Time is of the essence with respect to all aspects
of each Party’s performance of any obligations under this Agreement.
(h)    No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party.
(i)    Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
(j)    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
(k)    Survival. All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive the expiration or
termination of this Agreement.

- 26 -

--------------------------------------------------------------------------------




(l)    Arbitration Provision. Any and all Disputes shall be resolved through the
use of binding arbitration using three arbitrators, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 17(l) and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section
17(l) will control the rights and obligations of the Parties. Arbitration must
be initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by а Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Dispute to binding arbitration. Claimant’s notice
initiating binding arbitration must identify the arbitrator Claimant has
appointed. The Respondent shall respond to Claimant within 30 days after receipt
of Claimant’s notice, identifying the arbitrator Respondent has appointed. If
the Respondent fails for any reason to name an arbitrator within the 30-day
period, Claimant shall petition the American Arbitration Association for
appointment of an arbitrator for Respondent’s account. The two arbitrators so
chosen shall select а third arbitrator within 30 days after the second
arbitrator has been appointed. The Claimant will pay the compensation and
expenses of the arbitrator named by or for it, and the Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All arbitrators must (i) be
neutral parties who have never been officers, directors or employees of LOTT,
Logistics or any of their Affiliates and (ii) have not less than seven years of
experience in the energy industry. The hearing will be conducted in Houston,
Texas and commence within 30 days after the selection of the third arbitrator.
LOTT, Logistics and the arbitrators shall proceed diligently and in good faith
in order that the award may be made as promptly as possible. Except as provided
in the Federal Arbitration Act, the decision of the arbitrators will be binding
on and non-appealable by the Parties hereto. The arbitrators shall have no right
to grant or award Special Damages.
(m)    Confidentiality.
(i)    Obligations. Each Party shall use commercially reasonable efforts to
retain the other Party’s Confidential Information in confidence and not disclose
the same to any third party nor use the same, except as authorized by the
disclosing Party in writing or as expressly permitted in this Section 17(m).
Each Party further agrees to take the same care with the other Party’s
Confidential Information as it does with its own, but in no event less than a
reasonable degree of care.
(ii)    Required Disclosure. Notwithstanding Section 17(m)(i) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose

- 27 -

--------------------------------------------------------------------------------




might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party’s Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.
(iii)    Return of Information. Upon written request by the disclosing Party,
all of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 17(m), and such archived or back-up Confidential Information shall
not be accessed except as required by Applicable Law.
(iv)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.
(v)    Survival. The obligation of confidentiality under this Section 17(m)
shall survive the termination of this Agreement for a period of two years.
(n)    Audit and Inspection. During the Term, LOTT and its duly authorized
agents and/or representatives, upon reasonable notice and during normal working
hours, shall have access to the accounting records and other documents
maintained by Logistics, or any of Logistics’ contractors and agents, which
relate to this Agreement, and shall have the right to audit such records at any
reasonable time or times during the Term of this Agreement and for a period of
up to two years after termination of this Agreement. Claims as to shortage in
quantity or defects in quality shall be made by written notice within 30 days
after the delivery in question or shall be deemed to have been waived. The right
to inspect or audit such records shall survive termination of this Agreement for

- 28 -

--------------------------------------------------------------------------------




a period of two years following the end of the Term. Logistics shall preserve,
and shall cause all contractors or agents to preserve, all of the aforesaid
documents for a period of at least two years from the end of the Term.
(o)    Special Provisions Regarding Rack Unavailability. In the event that
either the north rack or the south rack of the Rail Offloading Facility becomes
unavailable because of a claim by a third party that, at the Effective Date,
Lion or LOTT did not have a valid lease, access agreement, easement or similar
agreement to permit access by the Parties to the premises upon which such rack
is located, then (regardless of whether any Logistics Indemnitee incurs any
Liabilities as a result of such claim), for the duration of such unavailability,
each of the Minimum Heavy Crude Throughput Capacity, the Minimum Heavy Crude
Throughput Volume, the Minimum Light Crude Throughput Capacity, the Minimum
Light Crude Throughput Volume and the Minimum Quarterly Throughput Payment shall
be reduced by multiplying such amount by a fraction, (i) the numerator of which
is 20 and the denominator of which is 38, if the Parties cannot access the south
rack, or (ii) the numerator of which is 18 and the denominator of which is 38,
if the Parties cannot access the north rack. This Section 17(o) shall not reduce
any indemnification provided under the Purchase Agreement.
[Remainder of page intentionally left blank. Signature page follows.]





- 29 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first written above.
LION OIL TRADING &
TRANSPORTATION, LLC


By: /s/ H. Pete Daily    
Name: H. Pete Daily    
Title: Executive Vice President    
By: /s/ Mark D. Smith        
Name: Mark D. Smith    
Title: Executive Vice President




LION OIL COMPANY (solely for purposes of Sections 7 and 16)






By: /s/ H. Pete Daily    
Name: H. Pete Daily    
Title: Executive Vice President    
By: /s/ Mark D. Smith        
Name: Mark D. Smith    
Title: Vice President





[Signature Page to Throughput Agreement (El Dorado Offloading Facility)]

--------------------------------------------------------------------------------






DELEK LOGISTICS OPERATING, LLC






By: /s/ Assaf Ginzburg    
Name: Assaf Ginzburg    
Title: Executive Vice President    
By: /s/ Avigal Soreq        
Name: Avigal Soreq    
Title: Vice President



[Signature Page to Throughput Agreement (El Dorado Offloading Facility)]